                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ADAM MAYHUGH,

    Plaintiff,

        v.                                                        Case No. 21-cv-248-SCD

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,1

    Defendant.


             ORDER GRANTING DEFENDANT’S MOTION TO DISMISS OR
                  ALTERNATIVELY FOR SUMMARY JUDGMENT


        On February 25, 2021, Adam Mayhugh filed a complaint seeking judicial review of

the Commissioner of Social Security’s final decision denying Mayhugh’s application for

Social Security benefits. ECF No. 1. On July 2, 2021, the Commissioner filed a motion to

dismiss Mayhugh’s complaint as untimely. ECF No. 14. Mayhugh did not respond to the

Commissioner’s motion, and it is apparent from Mayhugh’s complaint that his complaint was

untimely. Accordingly, the Commissioner’s motion to dismiss will be granted.

        Subchapter 205 of the Social Security Act allows for judicial review of the

Commissioner’s final decision “by a civil action commenced within sixty days after the mailing

to him of notice of such decision or within such further time as the Commissioner of Social

Security may allow.” 42 U.S.C. § 405(g) (emphasis added). This sixty-day deadline “operates

as a statute of limitations,” Loyd v. Sullivan, 882 F.2d 218, 219 (7th Cir. 1989) (per curiam),


1
 Kilolo Kijakazi assumed the position of Acting Commissioner of Social Security in July
2021 and, therefore, should be substituted as the named defendant in this action. See Fed. R.
Civ. P. 25(d).


             Case 2:21-cv-00248-SCD Filed 08/13/21 Page 1 of 3 Document 16
and a claimant who fails to comply may be time-barred from judicial review. Federal

regulations presume that a claimant receives notice of the Commissioner’s final decision five

days after the date of the decision, but that presumption can be rebutted upon a “reasonable

showing to the contrary.” See 20 C.F.R. § 422.210(c). A claimant may also seek an extension

beyond the sixty-day deadline. See 20 C.F.R. § 404.982. And finally, in rare cases, the sixty-

day deadline may be subject to equitable tolling. E.g., Bowen v. City of New York, 476 U.S. 467,

481 (1986) (finding equitable tolling permissible in cases where “the Government’s secretive

conduct prevent[ed] plaintiffs from knowing of a violation of rights” before the sixty-day

requirement expired).

       In the present case, the narrow issue is whether Mayhugh filed his complaint within

the sixty-day deadline. He did not. The Commissioner made a final decision on October 14,

2020. ECF No. 1 at 1. Mayhugh has not attempted to rebut the presumption that he received

the notice five days later, on October 19, 2020. Thus, to be timely, Mayhugh would have had

to file a complaint by December 18, 2020, or seek an extension of that deadline. Mayhugh

filed his complaint on February 25, 2021. ECF No. 1. Therefore, Mayhugh’s complaint was

untimely—it was filed 135 days after the Commissioner’s final decision—and Mayhugh’s

right to judicial review is time-barred. Because Mayhugh did not respond to the

Commissioner’s motion to dismiss, I cannot discern any possible reason for missing the sixty-

day deadline, nor any potential basis for equitable tolling.




                                               2

         Case 2:21-cv-00248-SCD Filed 08/13/21 Page 2 of 3 Document 16
       Accordingly, Defendant’s motion to dismiss or alternatively for summary judgment,

ECF No. 14, is GRANTED. Mayhugh’s complaint and this action are DISMISSED. The

clerk of court shall enter judgment accordingly.

       SO ORDERED this 13th day of August, 2021.




                                                   __________________________
                                                   STEPHEN C. DRIES
                                                   United States Magistrate Judge




                                              3

         Case 2:21-cv-00248-SCD Filed 08/13/21 Page 3 of 3 Document 16
